    Case: 4:19-cv-00812-JAR Doc. #: 10 Filed: 08/12/20 Page: 1 of 4 PageID #: 104




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

    TORRANCE L. COTTON,                          )
                                                 )
             Movant,                             )
                                                 )
        v.                                       )         No. 4:19-CV-812-JAR
                                                 )
    UNITED STATES OF AMERICA,                    )
                                                 )
             Respondent.                         )

                               MEMORANDUM AND ORDER

        This matter is before the Court on self-represented movant Torrance L. Cotton’s Motion to

Alter, Correct, and Reconsider the Court’s Memorandum and Order dated June 25, 2020.1 The

government does not oppose the motion to the extent that movant seeks to correct a one-sentence

clerical error in the Memorandum and Order. The government opposes the motion in all other

respects.

        For the following reasons, the Court will grant movant’s motion to the extent it seeks to

correct a clerical error regarding drug quantities in the Memorandum and Order dated June 25,

2020 (ECF No. 7). The Court will deny the motion in all other respects, specifically to the extent

movant seeks to alter, correct, or reconsider the Court’s finding that movant’s motion for leave to

file his § 2255 motion was untimely.




1
  Movant brings his motion to alter, correct, and reconsider pursuant to Federal Rule of Civil
Procedure 59. Rule 59 applies only to motions to alter or amend a judgment as defined by Federal
Rule of Civil Procedure 54(a). Federal Rule of Civil Procedure 60 applies more broadly to
judgments, orders, or proceedings. The Court’s analysis of plaintiff’s motion is the same under
either Federal Rule of Civil Procedure 59 or 60.
 Case: 4:19-cv-00812-JAR Doc. #: 10 Filed: 08/12/20 Page: 2 of 4 PageID #: 105




                                          Discussion

       On March 28, 2019, movant filed a “Request for Leave to File a Timely § 2255 Motion to

Vacate.” In his motion, movant acknowledged that the deadline for timely filing his § 2255 motion

had passed—the deadline was November 28, 2017. Movant stated that his late filing should be

excused, however, “due to unforeseen circumstances that had arisen.” He sought to file his § 2255

motion sixteen months late.

       On June 25, 2020, the Court denied the motion by Memorandum and Order, stating that

movant had not met the criteria for equitable tolling. Specifically, movant had not shown he had

been pursuing his rights diligently, nor that some extraordinary circumstance beyond his control

prevented the timely filing of his § 2255 motion. See ECF No. 7 at 3-9. The Court found equitable

tolling did not apply under the circumstances, and plaintiff’s proposed § 2255 motion was

untimely.

       As movant points out in his motion, however, in the background section of the June 25,

2020 Memorandum and Order, the Court stated: “On April 4, 2014, movant was found guilty by

a jury of conspiracy to distribute in excess of five kilograms of cocaine and possession with the

intent to distribute in excess of 500 kilograms of cocaine.” ECF No. 4 at 1. This statement was

incorrect. The jury found movant guilty of lesser drug quantities. The jury found movant guilty

of conspiracy to distribute in excess of 500 grams of cocaine and possession with the intent to

distribute in excess of 500 grams of cocaine. See United States v. Cotton, No. 4:13-CR-166-JAR,

ECF No. 577 (Jury Verdict) (emphasis added). To the extent movant seeks to correct this clerical

error in drug quantities in the Court’s Memorandum and Order dated June 25, 2020, his motion

will be granted.

                                              -2-
 Case: 4:19-cv-00812-JAR Doc. #: 10 Filed: 08/12/20 Page: 3 of 4 PageID #: 106




       Although movant is correct that the Court stated incorrect drug quantities in its June 25,

2020 Memorandum and Order, the drug quantities at issue in movant’s underlying criminal

conviction were irrelevant to the Court’s consideration and analysis of whether movant’s § 2255

motion was timely. To the extent movant’s instant motion seeks to alter, correct, and reconsider

the Court’s consideration and analysis of movant’s timeliness argument in its June 25, 2020

Memorandum and Order, the motion will be denied.

       For these reasons, the Court will grant in part and deny in part movant’s motion to alter,

correct, and reconsider the Court’s Memorandum and Order dated June 25, 2020. The Court will

grant the motion to the extent it seeks to correct a clerical error in the drug quantities at issue in

movant’s underlying criminal conviction, and deny the motion in all other respects.

       Accordingly,

       IT IS HEREBY ORDERED that movant’s motion to alter, correct, and reconsider the

Court’s Memorandum and Order dated June 25, 2020 is GRANTED in part and DENIED in

part. [ECF No. 8] The motion is GRANTED to the extent it seeks to correct a clerical error in

the drug quantities at issue in movant’s underlying criminal conviction, and DENIED in all other

respects.

       IT IS FURTHER ORDERED that the Clerk of Court shall make a parenthetical notation

after the docket text for the Memorandum and Order dated June 25, 2020 (ECF No. 7), stating that

the Memorandum and Order dated June 25, 2020 has been amended by an Amended Memorandum

and Order issued on this date.




                                                 -3-
 Case: 4:19-cv-00812-JAR Doc. #: 10 Filed: 08/12/20 Page: 4 of 4 PageID #: 107




       An Amended Memorandum and Order amending the Memorandum and Order dated June

25, 2020 will accompany this Memorandum and Order.

Dated this 12th day of August, 2020.



                                           ________________________________
                                           JOHN A. ROSS
                                           UNITED STATES DISTRICT JUDGE




                                          -4-
